           Case 2:19-cv-01675-MJH Document 22-1 Filed 04/02/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT FOR
                 THE WESTERN DISTRICT OF PENNSYLVANIA
________________________________________

 STEWART ABRAMSON, individually and on
 behalf of a class of all persons and entities
 similarly situated,

                  Plaintiff
                                                         Case No. 2:19-cv-1675-MJH
 vs.

 PALMCO ENERGY PA L.L.C d/b/a INDRA
 ENERGY

                  Defendant.



                  [PROPOSED] ORDER GOVERNING DISCOVERY
           OF HARD COPY AND ELECTRONICALLY STORED INFORMATION

          The parties having jointly requested the entry of an Order Governing Discovery of Hard

Copy and Electronically Stored Information, and for good cause shown, it is hereby ORDERED

as follows:

A.        ESI Production.

          Electronic data produced by either of the parties should be provided in the following

format:

          1.     PDFs. The default file format in which ESI will be produced is searchable PDF.

                 If a given PDF file contains multiple documents, there shall be a page break at the

                 end of each document. When a PowerPoint document is converted to PDF, the

                 version that will be converted will show the speaker notes (if any). When a Word

                 document is converted to PDF, the version that will be converted is as it was last

                 saved, showing any comments.

                                                  1
 Case 2:19-cv-01675-MJH Document 22-1 Filed 04/02/20 Page 2 of 4




2.    Unique IDs. Each image should have a unique file name: the Bates number of

      that page (e.g., ABC0000001) or page range (e.g., ABC0000001-10) of the

      document(s) produced.

3.    Native Format. The parties have agreed that the following documents will be

      produced in native format: Excel spreadsheets, Access databases, and Microsoft

      Project files. The parties reserve their rights to seek additional electronic

      documents in their native format. ESI should not be put through fidelity-

      destroying processes. For instance, ESI should not be printed out and then

      scanned back in. As another example, color files should not be flattened to black

      and white.

4.    Non-Convertible Files. Certain types of files, such as system, program, video and

      sound files may not be amenable to conversion into anything meaningful in PDF

      format. Responsive, non-convertible files will be produced in the form of a

      placeholder PDF image.       Some examples of file types that may not convert

      include file types with the following extensions: *.exp, *.ilk, *.res, *.trg, *.tlh,

      *.idb, *.pdb, *.pch, *.opt, *.lib, *.cab, *.mov, *.mp3, *.swf, *.psp, *.chi, *.chm,

      *.com, *.dll, *.exe, *.hld, *.ivi, *.ivt, *.ix, *.msi, *.nls, *.obj, *.ocx, *.rmi, *.sys,

      *.tmp, *.tff, *.vbx, *.wav, *.wpg, *.iso, *.pdb, *.eps, *.mpeg, *.mpg, *.ram, *.rm,

      *.psd, *.ai, *.aif, *.bin, *.hqx, *.snd, *.mpe, *.wmv, *.wma, and *.xfd.

      Other files may not convertible to PDF due to password protection or corruption

      (for example).    If reasonable efforts to obtain useful PDF images of these files

      are unsuccessful, these non-convertible files will also be accounted for with a

      PDF placeholder.


                                          2
        Case 2:19-cv-01675-MJH Document 22-1 Filed 04/02/20 Page 3 of 4




       5.      Gaps. Productions should contain sequential Bates numbers with no gaps within

               or between productions.    A unique production volume number will be used for

               each production.   If any unavoidable gaps occur, the parties agree to provide

               advance notice of those gaps within productions and/or between productions.

       6.      Parent-Child Relationships. Parent-child relationships (the association between

               an attachment and its parent document) must be preserved.

       7.      Search Terms and Date Ranges.         In an attempt to minimize e-discovery costs and

               disputes, the parties agree that search terms may be used to identify documents in

               the event that production of all ESI responsive to a request would be unduly

               burdensome.

B.     Production Media.

       ESI shall generally be produced by portable storage device or secure download.

C.     Right to Request Additional Information.

       A requesting party may request additional information about specific ESI if that party can

demonstrate that material, relevant, and responsive information that is not otherwise cumulative

of information already produced can only be found through such additional efforts. The parties

will negotiate in good faith with regard to whether such additional efforts are reasonably required

and, if so, who should bear the cost, and the Court will resolve such disputes in accordance with

its standing order and the local rules if agreement cannot be reached.

D.     Inadvertent Production of Documents.

       Inadvertent production of any document in response to discovery requests in this action

by any party or non-party that the producer later claims should have been withheld on grounds of

a privilege, including the work-product doctrine, will not be deemed to waive any privilege or


                                                 3
        Case 2:19-cv-01675-MJH Document 22-1 Filed 04/02/20 Page 4 of 4




work-product protection in this case or in any other federal or state proceeding. This shall be

interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d).

Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a review

of documents, ESI or information (including metadata) for relevance, responsiveness and/or

segregation of privileged and/or protected information before production.

E.     Modifications To ESI Protocol

       The parties agree that any of the terms and requirements herein can be modified by

agreement between the parties, reduced to writing.




       SO ORDERED, this _____ day of ______________, 2020.




                                                      _________________________________
                                                      MARILYN J. HORAN, JUDGE
                                                      UNITED STATES DISTRICT COURT




                                                 4
